   Case 1:19-cv-04246-JPC-RWL Document 55 Filed 10/26/20 Page 1 of 2




GRAE & GRAE LLC
The Law Firm                                                                        www.graelaw.com

                                                                                       Previn A. Waran
                                                                                                 Partner
                                                                                  The Equitable Building
                                                                                           120 Broadway
                                                                                               28th Floor
                                                                                   New York, NY 10271
                      10/26/2020                                                    Tele: (212) 221-8763
                                                                                   pwaran@graelaw.com



                                           October 26, 2020

VIA ECF AND ELECTRONIC MAIL
The Honorable John P. Cronan, U.S.D.J.
United States District Court
Southern District of New York
500 Pearl Street
Courtroom 20C
New York, New York 10007
CronanNYSDChambers@nysd.uscourts.gov

Re:     Vuppala v. Taperstry Management LLC, et al., Civil Action No.: 1:19-cv-
        04246-JPC-RWL
        Defendants’ Letter Request for Adjournment/Stay

Dear Judge Cronan:

         As of one week ago, our law offices were retained as substitute counsel by all
named defendants 1 in connection with the above-referenced action presently pending
before the Court and recently reassigned to Your Honor on or about October 7, 2020,
pursuant to that certain Notice of Reassignment entered by the Court on even date thereof.
See ECF No. 50. In accordance with Rules 1(A) and 3(B) of Your Honor’s Individual
Rules and Practices in Civil Cases (the “Individual Rules”), the undersigned hereby
submits the instant letter request for a reasonable adjournment or, in the alternative, a stay
of all pending deadlines, proceedings, and/or appearances, including, but not limited to, the
presently pending mediation scheduled to take place between the parties, in the instant
action by sixty (60) days on the grounds that such additional time is necessary to afford
incoming counsel sufficient time with which to review relevant documents, prior

1
  The following constitutes an exhaustive list of the defendants named in plaintiff, Kiran Vuppala’s
(“Plaintiff”) Second Amended Complaint filed on August 17, 2020 (the “SAC”): Tapestry Management LLC
d/b/a Rahi Indian Restaurant-Greenwich Village NY, Vandelay 60 Greenwich LLC, Paige Properties, LLC,
Oyster Bay 777 LLC, RG 60 Greenwich LLC, D 60 Greenwich LLC (collectively, the “Hospitality
Defendants”), and Biscuit Entertainment Co., Ltd. (the “Property Owner Defendant”, and, together with the
Hospitality Defendants, the “Defendants”).
                     Case 1:19-cv-04246-JPC-RWL Document 55 Filed 10/26/20 Page 2 of 2




                  proceedings, applications, and what, if any, discovery requests may have been previously
                  propounded, confer with our clients, and otherwise familiarize ourselves with the matter
                  and its current posture. Indeed, it was not until the middle of last week, on or about October
                  21, 2020, that our law offices received a Dropbox link from outgoing counsel by which to
                  access its litigation file, the thorough review of which is, naturally, a mandatory
                  prerequisite to the taking of any further action herein.

                          Please be advised, no previous requests for adjournments of whatever nature have
                  been interposed by our law offices in this matter. Regrettably, the undersigned’s request
                  that opposing counsel consent to the herein reasonable adjournment request was not only
                  swiftly rebuffed, but further accompanied by the stern admonition that he intended to
                  appear at the parties’ mediation scheduled for October 24, 2020—and this, despite having
                  been advised of both the impracticality of so proceeding, given our law offices’ retention
                  mere days prior, and the fact that any such appearance by Defendants would be an
                  impossibility in light of the undersigned’s having to appear and depose an adverse witness
                  in another of his matters throughout the entirety of that same day.

                          Good cause therefor having been shown, it is respectfully requested that Your
                  Honor forthwith enter an Order granting Defendants’ herein request for a sixty (60) day
                  adjournment/stay of all pending deadlines, proceedings, and/or appearances in the instant
                  action so as to afford our law offices sufficient time with which to adequately prepare for
                  and determine the next steps to be taken herein. Additional information germane to the
                  instant request can be found in the status letter penned and filed by outgoing counsel on or
                  about October 21, 2020, to which Your Honor is respectfully referred. See ECF No. 52.

                          On behalf of Defendants, we thank the Court for its time and attention to these
                  matters. Of course, should the Court wish to discuss these, or any other, matters at greater
                  length, please do not hesitate to contact the undersigned at (212) 221-8763, or,
                  alternatively, at pwaran@graelaw.com.



                                                             Respectfully submitted,



                                                             Previn A. Waran
It is hereby ORDERED that the deadline for the parties to submit the joint
letter outlined in the Court's October 7, 2020 Order (Dkt. 50) is hereby
adjourned to November 23, 2020. This case was referred to Judge Robert
W. Lehrburger for general pretrial purposes, which includes scheduling,
discovery, non-dispositive pretrial motions, and settlement. (Dkt. 10.)
Accordingly, any requests for extensions of the other deadlines in this
case, including the deadline to report for mediation (Dkt. 46), should be
directed to Judge Lehrburger.

SO ORDERED.

Date:   October 26, 2020
        New York, New York
                                  _________________________          2
                                  JOHN P. CRONAN
                                  United States District Judge
